Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 10, 2010, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*1480Claimant worked as a technician for a company that installs satellite television equipment. One night following his shift, he drove a company van to his home where it was broken into and tools were stolen. Claimant reported the incident to the employer the following day but, before the employer could provide claimant with tools to resume working, claimant informed the employer that he had found another job. As a result, the Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the ground that he voluntarily left his employment without good cause. Claimant now appeals.
We affirm. General dissatisfaction with working conditions (see Matter of Hill [Commissioner of Labor], 54 AD3d 1123, 1124 [2008]; Matter of Crawford [Commissioner of Labor], 54 AD3d 1120, 1121 [2008]) or displeasure with one’s salary (see Matter of Hayes [Commissioner of Labor], 64 AD3d 1116, 1116-1117 [2009]; Matter of Strader [Commissioner of Labor], 49 AD3d 1120, 1120 [2008]) have been held not to constitute good cause for leaving one’s employment. Here, a representative of the employer testified that, following the incident involving the theft of tools from the company van, claimant advised him that he had found another job working inside an office at a better salary. Claimant’s conflicting testimony that he was fired from his position presented an issue of credibility for the Board to resolve (see Matter of DeGennaro [Commissioner of Labor], 68 AD3d 1274, 1275 [2009]; Matter of Hayes [Commissioner of Labor], 64 AD3d at 1116 [2009]). Given that substantial evidence supports the Board’s finding that claimant left his employment for personal and noncompelling reasons, we find no reason to disturb the Board’s decision.
Spain, J.P., Lahtinen, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.